EJECTMENT. On a rule to shew cause, why this ejectment, and many other cases depending on the same principle, should not be struck off the record, upon a suggestion that the Court had no jurisdiction, it-appeared, that the lessor of the plaintiff was a citizen of Maryland, resident there, and that the defendant was a citizen of Pennsylvania, resident here. But as soon as the ejectment was instituted, a bill for discovery was filed against the lessor of the plaintiff, on the equity side of the Court, in which it was alledged, “that the conveyance of the premises in controversy to the lessor of the plaintiff was made by Morris, a citizen of Pennsylvania, for no other purpose thato give jurisdiction to the Circuit Court ;" and the answer to the bill admitted; “ that the lessor of the plaintiff had given no consideration for the conveyance; that his name had been used by way only of accommodation to Morris” ; but it was not directly said, that it was for the purpose of creating a jurisdiction in the Federal Court.
After argument by M. Levy, for the plaintiff, and by T ilghman, for the defendant, Iredell, Justice, delivered opinion of the Court, in which the conveyance to the less the plaintiff was considered as entirely colorable and collusive ; and, therefore, incapable of laying a foundation for the jurisdiction of the Court.
The rule made absolute.
Anonymous